PER CURIAM.
The appellant challenges the summary denial of his Florida Rules of Criminal Procedure 3.850 motion for post-conviction relief. Although the other assertions in the motion do not present any basis for relief, the appellant does make a facially sufficient claim of ineffective assistance of counsel under his first point, wherein he contends that his counsel failed to object to jury instructions which improperly combined elements of separate offenses. We therefore reverse the challenged order as to this claim only, and remand for either an evidentiary hearing or the attachment of such portions of the record as will show that the appellant is not entitled to relief.
BOOTH, BARFIELD and ALLEN, JJ., concur.